In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS


*********************
LINDA G. KIMBELL,         *                          No. 13-936V
                          *
              Petitioner, *                          Special Master Moran
                          *
v.                        *                          Filed: November 21, 2014
                          *
SECRETARY OF HEALTH       *                          Stipulation; meningococcal vaccine;
AND HUMAN SERVICES,       *                          transverse myelitis.
                          *
              Respondent. *
*********************

Susan Cremer, The Law Offices of Michael Lawson Neff, P.C., Atlanta, GA, for
Petitioner;
Lara Englund, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On November 13, 2014, respondent filed a joint stipulation concerning the
petition for compensation filed by Linda Kimbell on November 26, 2013. In her
petition, Ms. Kimbell alleged that the meningococcal vaccine, which is contained
in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she
received on July 19, 2011, caused her to develop transverse myelitis. Petitioner
further alleges that she experienced the residual effects of this injury for more than
six months. Petitioner represents that there has been no prior award or settlement
of a civil action for damages as a result of her condition.

       Respondent denies that the meningococcal vaccine is the cause of
petitioner’s transverse myelitis or any other injury or her current condition.

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $50,000.00 in the form of a check payable to petitioner,
       Linda Kimbell. This amount represents compensation for all damages
       that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 13-936V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Christina Gervasi, at (202)
357-6521.

       IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.
                                                2
Case 1:13-vv-00936-UNJ Document 25 Filed 11/13/14 Page 1 of 5
Case 1:13-vv-00936-UNJ Document 25 Filed 11/13/14 Page 2 of 5
Case 1:13-vv-00936-UNJ Document 25 Filed 11/13/14 Page 3 of 5
Case 1:13-vv-00936-UNJ Document 25 Filed 11/13/14 Page 4 of 5
Case 1:13-vv-00936-UNJ Document 25 Filed 11/13/14 Page 5 of 5